SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

355
KA 14-00797
PRESENT: SMITH, J.P., CENTRA, PERADOTTO, CARNI, AND SCUDDER, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                                             ORDER

CURTIS L. GAINEY, DEFENDANT-APPELLANT.


CHARLES T. NOCE, CONFLICT DEFENDER, ROCHESTER (KATHLEEN P. REARDON OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (NANCY GILLIGAN OF
COUNSEL), FOR RESPONDENT.


     Appeal from an order of the Monroe County Court (John L. DeMarco,
J.), entered March 14, 2014. The order determined that defendant is a
level one risk pursuant to the Sex Offender Registration Act. The
appeal was held by this Court by order entered July 2, 2015, decision
was reserved and the matter was remitted to Monroe County Court for
further proceedings (130 AD3d 1504). The proceedings were held and
completed.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at County Court.




Entered:    April 29, 2016                         Frances E. Cafarell
                                                   Clerk of the Court